COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-05-186-CV
 
 
 
IN RE CHARLES W. BISHOP II                                                     RELATOR
 
 
------------
ORIGINAL 
PROCEEDING
------------
MEMORANDUM OPINION1
------------
        The 
court has considered relator's “Motion for Mandamus” and is of the opinion 
that relief should be denied.  Accordingly, relator’s petition for writ 
of mandamus is denied.
    
                                                                  PER 
CURIAM
 
   
 
PANEL 
B:   HOLMAN, LIVINGSTON, and DAUPHINOT, JJ.
 
DELIVERED: June 2, 2005

NOTES
1.  
See Tex. R. App. P. 47.4.